Title: Benjamin Gunnison to the American Commissioners, 14 December 1778: résumé
From: Gunnison, Benjamin
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brigantine Morris, Roscoff [Brittany], December 14, 1778: I have just arrived after a passage of forty-two days, and await your instructions. I intended to make the ports of either Nantes or Bordeaux but was prevented by violent gales off the coast. My sails and rigging are badly damaged; with a bit of repair I believe they would get me into Morlaix [P.S.] His Majesty’s warship Serin commanded by Duménil is here; he offers to escort me to Nantes or Bordeaux.>
